Citation Nr: 0523452	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  03-11 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel




INTRODUCTION

The veteran served on active duty from August 1943 to 
November 1945.  He received the Purple Heart with one bronze 
cluster and the Combat Infantryman Badge.  He was a prisoner 
of war (POW) from September 1944 to April 1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied claims of entitlement to service 
connection for disabilities of the right eye and the left 
eye.

In a February 2005 decision, the Board denied the claim of 
entitlement to service connection for a left eye disability.  
The Board also remanded the claim of entitlement to service 
connection for a right eye disability for additional 
evidentiary development.

The requested development was completed and the case has been 
returned to the Board for further appellate review.

In 2005, the veteran submitted medical treatise evidence to 
the RO, which addresses the effects of the use of the drug 
amiodarone on the cornea.  VA treatment records reflect that 
the veteran has been prescribed amiodarone for atrial 
fibrillation, which is not a service-connected disability.  
Therefore, the matter of whether the veteran is claiming 
entitlement to compensation benefits pursuant to 38 U.S.C.A. 
§ 1151 based on additional disability of the eye as a result 
of being prescribed amiodarone is referred to the RO for 
clarification.




FINDING OF FACT

Right eye disability was not present in service, the veteran 
does not have optic atrophy, and his current right eye 
disability is not etiologically related to service.  


CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

In addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, 
in pertinent part, at 38 C.F.R. § 3.159 (2004)).

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes the evidence development letter dated October 23, 
2002, in which the RO advised the veteran of the evidence 
needed to substantiate his claim.

In that letter, the RO also advised the veteran of his and 
VA's responsibilities under the VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  The veteran was also advised to identify 
any additional evidence that he believes may be relevant to 
his claim and what VA would do to assist him in the 
development of his claim.  

The Board notes that this letter was issued prior to the 
initial adjudication of his claim by the agency of original 
jurisdiction (AOJ).  The Board believes the content of that 
notice provided to the veteran substantially complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in that it advised the veteran of the type of 
evidence needed to substantiate a claim for service 
connection, and that it advised him of his and VA's 
responsibilities under the VCAA.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the veteran relative to these issues has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  In this regard, the Board notes 
that the RO arranged for him to undergo VA eye examinations 
in November 2002 and April 2005 to determine the nature and 
etiology of the claimed right eye disability.

Accordingly, the Board is satisfied that VA has complied with 
the notice and duty to assist requirements of the VCAA and 
the implementing regulations

II.  Analysis

The veteran's service medical records reflect that, in May 
1944, he sustained multiple "peppering" wounds to the right 
side of his face due to an exploding mine.  The veteran is 
now seeking entitlement to service connection for a right eye 
disability, which he contends is the result of injuries 
sustained in this explosion.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Congenital or developmental defects, including refractive 
error of the eye, are not disease or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation in such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Section 1154(b) 
does not negate the need for medical evidence of a nexus 
between the service trauma and the veteran's current right 
eye disability.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996); Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

As noted above, the veteran is seeking service connection for 
a right eye disability, which he contends is the result of 
injuries sustained when the mine exploded in May 1944.  

As noted above, the service medical records reflect that, in 
May 1944, the veteran sustained multiple "peppering" wounds 
to the right side of his face due to an exploding mine.  
However, these records are negative for any specific 
complaints or findings regarding the right eye.  In the 
report of medical examination completed at separation, it was 
noted that there was no evidence of abnormalities in the 
eyes.  Uncorrected vision was found to be 20/20 in both eyes.

There is no post-service medical evidence of record showing 
any treatment for any eye-related problems until May 2002, 
which was the month that the veteran began receiving 
outpatient treatment at the VA Medical Center (MC) in Butler, 
Pennsylvania.  At that time, it was noted that the veteran 
was requesting an opthamology appointment to check for 
cataracts, which had reportedly been found three years before 
by a private physician.

In a subsequent August 2002 clinical record, it was noted 
that the veteran's eyes had been found to be dilated, and 
that he was instructed to wear mydriatric lenses for five to 
six hours.  In a November 2002 clinical record, it was noted 
that he had been seen at the optometry clinic, and that 
testing had revealed his best corrected visual acuity to be 
20/30 in both eyes.  No diagnosis was noted.

In November 2002, the RO arranged for the veteran to undergo 
a VA eye examination to clarify the nature of any current 
right eye disorders.  The ophthalmologist noted that there 
was a history of diabetes mellitus and determined that the 
veteran's visual acuity was 20/30, best corrected in both 
eyes with minimal chalazia in both eyes.  Ocular pressure was 
within normal limits, bilaterally.  Motility was full in all 
directions.  The corneas were found to have amiodarone 
deposits underneath the optical caps.  Fields of view were 
full, bilaterally.  The optical discs had peripapillary halos 
and the right eye had a Grade II nuclear cataract.  The right 
macula had one "ped" spot.  The examiner noted a diagnosis of 
diabetes with no retinopathy; early right eye cataract; 
corneae deposits from amiodarone but no visual effect from 
these; and one small pigment epithelial spot on the right 
macula.

Following this examination, the veteran submitted a statement 
asserting that he was not diabetic.

Thereafter, in April 2005, the veteran underwent another VA 
eye examination in which he reported that he experienced some 
episodes of blurred vision after the explosion in May 1944, 
but that this resolved after a few weeks.  He also reported 
that he experienced double vision at that time, but that this 
resolved as well after he underwent some type of muscle 
surgery.  The veteran explained that he had experienced no 
other sequelae from the time of the in-service injury to the 
present.  He also indicated that he had received no treatment 
for eye problems other than to obtain glasses due to some 
loss of vision over the past several years.

Examination showed that uncorrected vision in the right eye 
was 20/40 for far and 20/200 for near.  Corrected vision was 
found to be 20/40 for far and 20/40 for near.  The examiner 
noted that there were no subjective complaints of blurred 
vision, and that examination revealed no diplopia in the 
cardinal positions of gaze.  The motility was found to be 
full with no evidence of paresis.  Confrontation fields were 
found to be full to finger count in both eyes up to 150 
degrees.

Examination also revealed no evidence of scarring of the 
conjunctivae of either eye over the extraocular muscles.  
Some mild blunting of the posterior margin was seen with 
vessel dilation of the lid margin and tarsal conjunctivae.  
The examiner noted that the macular area of both eyes 
suggested some mild macular degeneration with mild retinal 
pigment epithelial changes in both maculae.

The examiner concluded that the veteran had some mild 
cataracts and early macular degeneration, but that these were 
the result of the normal aging process, and were less likely 
related to any injuries sustained in service or to his POW 
experience in service.  The examiner noted that there was 
also some indication of mild cup asymmetry, which may be due 
to some early glaucoma.

There is no medical evidence of record suggesting that the 
veteran's current right eye disability is etiologically 
related to service.

Although the Board has found the veteran's statements 
concerning the right eye symptoms that he experienced in 
service to be credible, he has also reported that such 
symptoms resolved within several weeks of the injury and did 
not recur.  Furthermore, although the veteran is competent to 
report symptomatology, he is not competent to render medical 
opinions regarding the nature and etiology of those symptoms, 
or to relate his current problems to the in-service 
explosion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As noted above, there is no medical evidence suggesting the 
presence of any right eye disorder in service or until almost 
60 years thereafter, there is no medical evidence of a nexus 
between the veteran's current right eye disability and his 
military service, and the medical evidence addressing the 
etiology of his current right eye disability is against the 
claim.  The Board notes that the veteran has not been 
diagnosed with any eye disability subject to presumptive 
service connection under the provisions of 38 C.F.R. 
§ 3.309(a) or (c) (2004).  The Board recognizes that optic 
atrophy associated with malnutrition is included among the 
list of disease specific to former prisoners of war under 
38 C.F.R. § 3.309(c); however, there is no medical evidence 
suggesting that the veteran has optic atrophy.  

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt is not for application in 
this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

Entitlement to service connection for a right eye disability 
is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


